FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    May 26, 2010
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                         No. 09-6216
 v.                                             (D.C. No. 5:09-CR-00127-R-1)
                                                        (W.D. Okla.)
 JAMEO LYNN JACKSON,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, HAWKINS ** and MURPHY, Circuit Judges.


      Jameo L. Jackson (“Jackson”) appeals his conviction for being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1), claiming

insufficient properly admitted evidence linking him to the guns at issue. We

affirm.

      Jackson first claims, pursuant to Federal Rule of Evidence 404(b), that the

trial court erred in allowing the government to introduce evidence that the


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
        The Honorable Michael Daly Hawkins, Senior Circuit Judge, United
States Court of Appeals for the Ninth Circuit, sitting by designation.
firearms were stolen to show Jackson’s bad character. However, the record

indicates the government only used evidence of the guns’ provenance to

demonstrate Jackson’s knowledge of the weapons’ existence. Specifically, the

government introduced evidence that the weapons were stolen from a man named

Daniel Carnow and that Jackson possessed other property that was stolen from

Carnow. Because the government sufficiently connected Jackson to the other

property belonging to Carnow, the district court did not abuse its discretion in

admitting the evidence for the purpose of establishing Jackson’s knowledge of the

guns’ presence in the backpack. See United States v. Herndon, 982 F.2d 1411,

1414–15 (10th Cir. 1992); see also Huddleston v. United States, 485 U.S. 681,

689–90 (1988).

      Jackson next challenges the denial of his motion to suppress Jackson’s

statements during and after booking because he claims the government’s actions

violated the Fourth Amendment and Title III of the Omnibus Crime Control and

Safe Streets Act of 1968, 18 U.S.C. §§ 2510–2520. The record, however,

establishes that Jackson lacked both a subjective and objective expectation of

privacy in those statements. See United States v. Longoria, 177 F.3d 1179,

1181–82 (10th Cir. 1999); see also United States v. Turner, 209 F.3d 1198,

1200–1201 (10th Cir. 2000). Nor does Jackson cite any authority for his

constitutional claim, and the record cannot support finding a violation of




                                        -2-
Jackson’s Fourth Amendment right to privacy. See Hudson v. Palmer, 468 U.S.

517, 527–28 (1984).

      Jackson also argues the prosecutor improperly invoked his decision to

remain silent after receiving his Miranda warning when the prosecutor questioned

Jackson about his statements during booking. We review Jackson’s claim for

plain error. See United States v. Gonzalez-Huerta, 403 F.3d 727, 732 (10th Cir.

2005). Jackson concedes that “it was clear from the context the Government was

trying to establish that appellant’s statement was not in response to interrogation.

. . .” We agree and, again, find no support in the record for Jackson’s claim that

the error affected the outcome of the district court proceeding. See id. at 732–33

(citing United States v. Cotton, 535 U.S. 625, 632 (2002).

      Finally, Jackson challenges the sufficiency of the evidence, claiming the

government did not produce evidence to support finding Jackson knowingly

possessed a firearm. See United States v. Taylor, 113 F.3d 1136, 1144 (10th Cir.

1997). The cases Jackson cites are distinguishable. See United States v. Hishaw,

235 F.3d 565, 571–72 (10th Cir. 2000); United States v. Blue, 957 F.2d 106,

107–08 (4th Cir. 1992). Given the record describing the provenance of the guns,

Jackson’s actions leading to his arrest, and his statements during booking, the

government met its burden to “present evidence to show some connection or

nexus between the defendant and the firearm or other contraband.” See United

States v. Mills, 29 F.3d 545, 549 (10th Cir. 1994).

                                         -3-
AFFIRMED.

                  Entered for the Court


                  Michael Daly Hawkins
                  Senior Circuit Judge




            -4-